Citation Nr: 1712445	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-23 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The instant matter was previously before the Board in January 2015, at which time it was remanded for further development.  Upon competition of the requested development, the RO issued a supplemental statement of the case (SSOC) in July 2015 wherein it continued to deny the Veteran's claim.  The matter was thereafter returned to the Board.


FINDING OF FACT

The Veteran's service-connected gout is manifested by complaints of pain and swelling in the right and left great toe, and left hand, but there is no evidence of weight loss, anemia, or impairment of health objectively supported by examination findings, nor is there evidence of incapacitating exacerbations of gout occurring three or more times a year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for gout are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  In the instant case, the Board finds that an August 2009 notice letter supplied the Veteran with adequate information and afforded him a meaningful opportunity to participate in the adjudication of his claim.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and his spouse, to include the Veteran's hearing testimony.  

In this regard, the Board notes that when the matter was previously remanded in July 2015, the Board instructed the agency of original jurisdiction (AOJ) to assist the Veteran in obtaining current VA and private treatment records.  The record reflects that current VA treatment records have been associated with the claims folder.  Further, via letters dated in March 2015, the Veteran was requested to provide VA with the necessary authorizations for VA to attempt to obtain private treatment records on his behalf.  The Veteran did not respond to the AOJ's request in this regard and also failed to sign the necessary authorizations for release of private medical records to VA.  Given that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for providing private medical evidence to VA, the Board finds that no further assistance in this regard is warranted and that the terms of its prior remand have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with several VA examinations in connection with his increased claim and appeal of the assigned disability rating.  For the reasons indicated in the discussion below, the Board finds that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's gout in the context of the pertinent regulations and throughout the relevant time period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

In the instant case, the Veteran's service-connected gout is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5017.  Under DC 5017, gout is rated under the criteria for rheumatoid arthritis, which disability is evaluated under DC 5002.  See 38 C.F.R. § 4.71a, DC 5017 (2016).  Under DC 5002, a 20 percent disability evaluation is warranted for one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71, DC 5002 (2016).  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  Id.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  Id.  Lastly, rheumatoid arthritis warrants a 100 percent disability evaluation when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  Id.  

DC 5002 further provides that for chronic residuals such as limitation of motion, the disability is to be rated under the appropriate diagnostic codes for the specific joints involved.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  Id.

Evidence relevant to determining the appropriate disability rating for the Veteran's gout during the applicable time period includes the Veteran's July 2009 statement in support of his claim for an increased evaluation wherein he reported an increased in the severity of his gout attacks, indicating that he has been experiencing shift from his right to left foot.  He also submitted a June 2009 medical record that recorded the Veteran's statement that he had had five or six gout attacks that year, but had not had any attacks in the three to four years prior.  At that time, it was noted that the Veteran's right forefoot was erythematous, warm to the touch, and swollen.  

The Veteran was then afforded a VA examination in August 2009 for the purposes of evaluating his gouty arthritis.  At the time, the Veteran reported that since January 2009, he was having more frequent gouty attacks of the left great toe and that his swelling was a level "8-9/10," especially when walking.  He reported this interfered with his job as a communications technician, as he was unable to move quickly.

Physical examination of the Veteran revealed swelling, redness, and tenderness of the first metatarsophalangeal joint of the left great toe, as well as tenderness in the second and third toes.  There were no noted neurovascular injuries or limitations on standing and walking.  There was also no evidence of instability of either foot or of abnormal weightbearing.  Flexion of the right great toe was to 45 degrees and extension was to 80 degrees.  Flexion of the left great toe was to 20 degrees and extension was to 40 degrees.  The examiner further stated that the ranges of motion and/or functional capacities of both metatarsophalangeal joints were not additionally limited by fatigue, weakness, lack of endurance, or incoordination following repetitive use and/or during a flare up.  The examiner did indicate some functional impairment of the left great toe on account of pain.

Based on the results of the 2009 VA examination, the RO denied a rating in excess of 20 percent.  In disagreeing with the assigned rating, the Veteran alleged entitlement to a higher rating, stating that he was having a gout attack at least once a month, which attacks lasted two to three weeks during which times he required the use of crutches.

A private treatment record dated in December 2010 shows that the Veteran presented with worsening right big toe pain.  Physical examination revealed some tenderness with palpation of the right great toe and some slight erythema.  The assessment was right great toe gouty attack for which the clinician prescribed certain medications and fluids.

The Veteran was again examined in February 2011.  At that time, he reported constitutional symptoms of both feet, but denied extra-articular symptoms.  At the present, it was noted that the process was inactive.  The Veteran reported periods of incapacitation that year, stating he had had six episodes requiring bedrest of approximately one week and occasionally two weeks.  His then-present symptoms were reported to be intermittent pain of the first metatarsophalangeal joint, bilaterally, as well as swelling and heat.  The Veteran denied weakness, fatigue, dislocation, and subluxation.  He reported missing approximately 5 days of work in the previous year.  The Veteran also indicated functional impairments, to include limitation of walking and standing.

Physical examination of the Veteran's revealed no asymmetry, swelling, tenderness, atrophy, or decreased sensation.  Flexion of the right great toe was to 20 degrees and extension was to 30 degrees.  Flexion of the left great toe was to 30 degrees and extension was to 60 degrees.  Some mild evidence of pain at the extremes of the right great toe was noted, but there was no evidence of spasm or weakness.  Repetitive testing revealed no additional loss of joint function due to pain, weakness, fatigue, or incoordination of either great toe.

Private treatment records through June 2012 show occasional treatment for attacks of gout, but generally indicate that the Veteran's gout was stable, even per the Veteran's own belief.  In his July 2012 VA Form 9, however, the Veteran stated that his "gout attack" had progressively gotten worse from 2008 to the present, with excruciating pain.  He further added that he now utilizes crutches each time an attack occurs and later submitted pictures of himself using crutches.  Additionally, in October 2014, the Veteran's representative asserted that medical evidence shows the Veteran suffers from more than three incapacitating exacerbations per year.  

The Veteran was afforded additional VA examinations in June 2015.  At that time it was noted that the Veteran had had gout since the early 1990s that for many years had been treated with colchicine and Indocin.  It was stated that by 2008, the was having severe chronic episodes, occurring monthly and lasting for two to three weeks and requiring the use of a cane.  The Veteran then switched medical providers and began care at Scripps Clinic.  It was noted that he had a marked improvement in his gout in the severity, frequency, and duration of attacks and that in the past year, had had three to five attacks.  Those attacks were described as mild, usually lasting three days.  Current great toe symptoms were denied, and the Veteran stated that he was pain free between attacks.  

He reported his last attack involving the right great toe to have been about two months prior and his last severe attack to have been a year prior.  At the time of the examination, there was no indication of functional loss or functional impairment of either foot..  It was noted, however, that during a gout attack, which were then indicated to occur approximately three to four times a year, the Veteran would experience pain.  Occupational impairment was also indicated to be none, and it was indicated that the Veteran's gout had not resulted in weight loss or anemia and examination findings did not support symptom combinations productive of definite impairment of health.  On the arthritis-specific examination report, the examiner checked the box indicating four or more non-incapacitating exacerbations a year, the last of which was in June 2014, and one incapacitating exacerbation a year, totalling less than one week.  Regarding the incapacitating exacerbation, it was noted to have occurred in March 2014 when the Veteran was "was indiscreet with diet" and "drank several beers."  The Veteran reported that he could not wear a shoe and could only walk on the side of his foot.

The Veteran's hands were also examined in June 2015, as he was then experiencing pain in his hand, specifically in the left third metacarpophalangeal joint.  Flexion was noted to be to 80 degrees. The examiner considered this to be a gout flare-up, which was then currently resolving.

Upon review of the relevant evidence of record, the Board does not find that the Veteran's service-connected gout is characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year such as to warrant the next higher evaluation of 40 percent under DC 5002.  

Here, the evidence of record demonstrates that the Veteran has experienced symptoms of gout, including flare-ups reportedly up to 12 times a year, and has received treatment throughout the appeal period.  In this regard, the Board notes that the Veteran's reported symptomatology has been relatively consistent throughout the appeal period.  Notably, the VA examiner in 2015 specifically indicated that symptom combinations productive of definite impairment of health were not objectively supported by examination findings, and no other clinician has indicated a definite impairment of health.  Moreover, although the Veteran believes his exacerbations to be incapacitating, such is not supported by the evidence of record.  Indeed, although the most recent VA examiners indicated one incapacitating episode, the Board does not find the description of the episode (i.e., being unable to wear a shoe and having to walk on the side of the foot) rises to the level of incapacitation.  Further, although the Veteran's flare-ups have been described to be painful, it appears that he is still able to ambulate with use of a crutch The Board does not find that this rises to the level of incapacitation.

In this regard, the Board acknowledges that DC 5002 does not provide a definition for an "incapacitating exacerbation."  Regulations, however, provide that when an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  In this case, the Board finds that Diagnostic Code 5243, governing intervertebral disc syndrome (IVDS), is analogous in that IVDS also affects joints and causes pain and limitation of motion.  Under that DC, which is located under the same regulation governing the evaluation of musculoskeletal disabilities-38 C.F.R. § 4.71a-an "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

The Board also points out that incapacity is defined as "inadequate strength or ability; a defect or handicap.  Something that renders one legally ineligible."  See Webster's II New College Dictionary, Houghton Mifflin 1986, p. 559.  This suggests that incapacitating connotes something more than pain and decreased function; it requires medical assistance and precludes gainful activity.  Absent any elucidation in DC 5002, the Board finds that the best analogy to an incapacitating exacerbation described in the regulations is an incapacitating episode that requires bed rest and treatment by a physician.  

Although the Veteran has on occasion sought treatment during a flare-up, the recommendation was to increase fluid intake and continue on medication.  Further, while in February 2011, the Veteran reported periods of incapacitation that year, stating he had had six episodes requiring bedrest of approximately one week and occasionally two weeks, there is no evidence of physician prescribed bedrest.  Further, the Veteran reported only having missed five days of work in the previous year.  It would seem that had the Veteran been bedridden for at least six weeks in the year prior to February 2011, he would have missed more than five days of work.  Thus, although it is apparent that the Veteran experiences flare-ups of pain due to gout resulting in some decreased function, instances in which he has been incapacitated are not demonstrated.  Accordingly, the Veteran's report that his gout required him to be bedridden is not supported by the evidence.  

Overall, even considering the lay evidence, the Board finds that the evidence does not reflect symptoms more nearly approximating "incapacitating" exacerbations occurring 3 or more times per year.  In so concluding, the Board finds that the Veteran's assertions regarding his symptomatology are credible, as his statements reflect symptoms he is capable of observing; however, the Board finds that the descriptions of pain and decreased function during gout flare-ups do not meet the criteria of "incapacitating exacerbations," nor do they describe symptoms productive of definite impairment of health.  Based on the foregoing, the Board finds that the Veteran's disability picture is more accurately reflected under the criteria for a 20 percent evaluation for gout.  As such, it follows that the criteria for a higher evaluation have not been met.

In addition, the Board notes that while it has considered the lay evidence as indicated above and pursuant to the law and regulations requiring that the Board consider "all pertinent medical and lay evidence," see 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016), DC 5002 specifically requires that symptoms warranting a 40 percent rating be "objectively supported by examination findings."  As the above reflects that such symptoms have not been so supported and there have not been the requisite "incapacitating exacerbations," a schedular rating higher than 40 percent is not warranted.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Although DC 5002 does not specifically list what symptoms are considered to constitute an "exacerbation" of gout, "gout" is defined as, among other things, "recurrent acute inflammatory arthritis" and "acute arthritis" is defined as "arthritis marked by pain, heat, redness, and swelling due to inflammation."  Dorland's Illustrated Medical Dictionary 152, 811 (31st ed. 2007).  Thus, the Veteran's symptoms of pain and swelling are contemplated by the rating criteria in that they are contemplated by the definition of gout.  Further, although use of crutches is not specifically noted in the rating schedule, it is clear that that assistive device is used to alleviate the Veteran's symptoms, which are accounted for by the rating schedule, and is not a separate symptom that is not contemplated by the criteria.  Cf. Doucette v. Shulkin, No. 15-2828, __ Vet. App. __, 2017 U.S. App. Vet. Claims LEXIS 319, 2017 WL 877340 (Mar. 6, 2017) (explaining that difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss, and not separate symptoms that are not contemplated by such criteria).  Thus, the Veteran's disability picture is not so "exceptional or unusual" that the available schedular evaluation for his service-connected gout is inadequate.  Remand for referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is therefore not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that the evidence fails to suggest that the Veteran is unemployable or incapable of securing and maintaining substantially gainful employment on account of his gout and no clinician has indicated that the Veteran's gout would preclude him from securing and following such employment.  Accordingly, the issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) has not been raised as part of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).

ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected gout is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


